

116 HR 1720 IH: Limiting Emergency Powers Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1720IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Biggs (for himself, Mr. Buck, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Emergencies Act to provide that a national emergency declared by the
			 President terminates 30 days after the declaration unless a joint
			 resolution affirming such declaration is enacted into law, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Limiting Emergency Powers Act of 2019. 2.Limitation on duration of national emergency without congressional approval (a)In generalSection 202 of the National Emergencies Act (50 U.S.C. 1622) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)Any national emergency declared by the President in accordance with this title shall terminate if—
 (1)there has not been enacted into law a joint resolution affirming the declaration of such national emergency before the date that is 30 days after the date on which such national emergency is declared;
 (2)there is enacted into law a joint resolution terminating the emergency; or (3)the President issues a proclamation terminating the emergency.;
 (2)by striking subsection (b) and inserting the following:  (b) (1)The date on which a national emergency is terminated pursuant to subsection (a) shall be the first occurrence of any of the following dates:
 (A)The last date of the period described in subsection (a)(1). (B)The date specified in any joint resolution referred to in subsection (a)(2).
 (C)The date specified in a proclamation by the President terminating the emergency as provided in subsection (a)(3).
 (2)Effective on the date of the termination of a national emergency under paragraph (1)— (A)any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated;
 (B)any contracts entered into under any provision of law for construction relating to the emergency shall be terminated unless construction commenced under the contract before that date; and
 (C)any powers or authorities exercised by reason of said emergency shall cease to be exercised after that date, except that a termination shall not affect—
 (i)any action taken or proceeding pending not finally concluded or determined on such date; (ii)any action or proceeding based on any act committed prior to such date; or
 (iii)any rights or duties that matured or penalties that were incurred prior to such date. ; (3)in subsection (c)—
 (A)in paragraph (1) by inserting or affirm after terminate; and (B)in paragraph (5) by striking , subsection (b) of this section,; and
 (4)by striking subsection (d) and inserting the following:  (d)A national emergency declared by the President under section 201, affirmed by a joint resolution under subsection (a)(1), and not otherwise previously terminated, shall terminate on the date that is 2 years after the President transmitted to Congress the proclamation declaring the emergency under section 201(a) or Congress affirms a previous renewal pursuant to this subsection, unless—
 (1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and
 (2)there is enacted into law a joint resolution affirming the renewal of the declaration, according to the requirements of subsection (c), before the termination of the emergency or previous renewal of the emergency..
 (b)Application to national emergencies previously declaredA national emergency declared under section 201 of the National Emergencies Act (50 U.S.C. 1621 et seq.) before the date of the enactment of this Act shall be unaffected by the amendments made by this Act except that such emergencies shall terminate on the date that is 2 years after such date of enactment unless the emergency is renewed under section 201(d) of the National Emergencies Act, as amended by this Act.
			